DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2, 5-6, 8-9, 11, 13, 15, 17, 19, 21-23, 25 and 27 are pending wherein claims 3, 7, 10, 12, 14, 16, 18, 20, 24, 26 and 28-30 are canceled. 

Status of Previous Rejections
	The previous rejection of claims 1-2, 5-6, 8-9, 11, 13, 15, 17, 19, 21-23, 25 and 27 under 35 U.S.C. 103 as being unpatentable over JP S43-004098 is withdrawn in view of the Applicant’s arguments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 11, 13, 15, 17, 19, 21-23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. (US 5,820,700). 
In regard to claim 1, DeLuca et al. (‘700) discloses nickel base alloys having compositions relative to that of the instant invention as set forth below (abstract and column 3). 

Element
Instant Claim
(weight percent)
DeLuca et al. (‘700)
(weight percent)
Overlap
Al
4.8 – 6.9 
0 – 6.7  
4.8 – 6.7 
Co
0 – 17 
0 – 17 
0 – 17 
Cr
10.1 – 11.9
6 – 22  
10.1 – 11.9
Mo
0.1 – 2.5 
0 – 9 
0.1 – 2.5  
Nb
0.6 – 3.7 
0 – 1.25 
0.6 – 1.25 
Ta
0 – 1.0 
0 – 4.5  
0.5 – 1 
Ti
0 – 3.0 
0 – 5
0 – 3
W
2.9 – 10.9 
0 – 12.5 
2.9 – 10.9 
C
0.02 – 0.35 
0.006 – 0.17 
0.02 – 0.17
B
0.001 – 0.2 
0 – 0.015  
0.001 – 0.015 
Zr
0.001 – 0.5 
0 – 0.05  
0.001 – 0.05
S
0 – 0.5 
-
0
Y
0 – 0.1 
-
0
La
0 – 0.1 
-
0
Ce
0 – 0.1 
-
0
S
0 – 0.003 
-
0
Mn
0 – 0.25 
-
0
Cu
0 – 0.5 
-
0
Hf
0 – 0.5 
0 – 2.5 
0 – 0.5 
V
0 – 0.5 
-
0
Fe
0 – 10.0 
0 – 18.5 
0 – 10 
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, cobalt, chromium, molybdenum, niobium, tantalum, titanium, tungsten, carbon, boron, zirconium, sulfur, yttrium, lanthanum, cerium, sulfur, manganese, copper, hafnium, vanadium and iron disclosed on DeLuca et al. (‘700) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, cobalt, chromium, molybdenum, niobium, tantalum, titanium, tungsten, carbon, boron, zirconium, sulfur, yttrium, lanthanum, cerium, sulfur, manganese, copper, hafnium, vanadium and iron from the amounts disclosed in DeLuca et al. (‘700) because DeLuca et al. (‘700) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “consisting of” in claim 1, DeLuca et al. (‘700) does not appear to require the presence of elements beyond those specified in claim 1 and therefore reads on the claim. 
With respect to the recitation “11.6 ≤ WW + 2.9WMo “ in claim 1, the result of the formula when applied to DeLuca et al. (‘700) would be 0 to 38.6, which would encompass the instantly claimed range. MPEP 2144.05 I. 
With respect to the recitation “wherein the following equation is satisfied in which WNb, WTa, WTi and WAl are the weight percent of niobium, tantalum, titanium and aluminum in the alloy respectively
19 ≤ (WNb + WTa + WTi) + 3.2WAl ≤ 24.5” in claim 2,
the result of the formula when applied to DeLuca et al. (‘700) would be 0 to 27.19, which would encompass the range of the instant invention (abstract and column 3). 
	With respect to the recitation “consisting, in weight percent, of 10.1 to 11.0% or less chromium” in claim 5, DeLuca et al. (‘700) discloses 6 to 22 weight percent chromium, which encompasses the range of 10.1 to 11.0% (abstract and column 3).
	With respect to the recitation “consisting, in weight percent, of 0.3% to 2.5% molybdenum” in claim 6, DeLuca et al. (‘700) discloses 0 to 9 weight percent molybdenum, which encompasses the range of the instant invention (abstract and column 3). MPEP 2144.05 I. 
	With respect to the recitation “consisting, in weight percent, of 0.0% to 2.5% titanium” in claim 8, DeLuca et al. (‘700) discloses 0 to 5 weight percent titanium which encompasses the range of the instant invention (abstract and column 3).
. 	With respect to the recitation “consisting, in weight percent, of 0.0% to 15.0% cobalt” in claim 9, DeLuca et al. (‘700) discloses 0 to 17 weight percent cobalt, which encompasses the range of the instant invention (abstract and column 3).
	With respect to the recitation “consisting, in weight percent, of 0.2% or less hafnium” in claim 11, DeLuca et al. (‘700) discloses 0 to 2.5 weight percent hafnium, which encompasses the range of the instant invention (abstract and column 3). 
	With respect to the recitation “consisting, in weight percent, of 0.5% or less tantalum” in claim 13, DeLuca et al. (‘700) discloses 0 to 4.5 weight percent tantalum, which encompasses the range of the instant invention (abstract and column 3). 
	With respect to the recitation “wherein the sum of elements cobalt, tungsten and molybdenum, in weight, is 26.6% or less” in claim 15, DeLuca et al. (‘700) discloses wherein the sum of these elements would be from 0 to 38.5 weight percent, which encompasses the range of the instant invention (abstract and column 3). 
	With respect to the recitation “consisting of, in weight percent, 0.0% to 8.0% iron” in claim 17, DeLuca et al. (‘700) discloses 0 to 18.5 weight percent iron, which encompasses the range of the instant invention (abstract and column 3).
	In regard to claim 19, DeLuca et al. (‘700) discloses wherein the sum of these elements would be from 0 to 21.5 weight percent, which encompasses the range of the instant invention (abstract and column 3). MPEP 2144.05 I. 
	In regard to claim 21, DeLuca et al. (‘700) discloses 0 to 6.7 weight percent aluminum, which overlaps the instantly claimed range of 4.8% to 6.8% aluminum. MPEP 2144.05 I. 
	With respect to the recitation “wherein the following equation is satisfied in which WNb, WTa and WTi are the weight percent of niobium, tantalum and titanium in the alloy respectively
WNb + WTa + WTi ≥ 2.6” in claim 22, 
DeLuca et al. (‘700) discloses wherein the sum of these elements would 0 to 10.75, which overlaps the range of the instant invention. MPEP 2144.05 I. 
	In regard to claim 23, DeLuca et al. (‘700) discloses wherein the amount of niobium would be 0 to 1.25 weight percent, the amount of tantalum would be 0 to 4.5 weight percent, the amount of titanium would be 0 to 5 weight percent and the amount of aluminum would be 0 to 6.7 weight percent (abstract and column 3). Thus, the ratio of the sum of the elements niobium, tantalum and titanium to aluminum would be 0 to ∞, which would encompass the range of greater than 0.45. MPEP 2144.05 I. 
	In regard to claim 25, DeLuca et al. (‘700) discloses 0 to 1.25 weight percent columbium (niobium), which overlaps the range of 0.6 to 3.0 weight percent niobium as claimed (abstract and column 3). 
	In regard to claim 27, DeLuca et al. (‘700) discloses 0 to 12.5 weight percent tungsten, which would encompass the claimed range of 10.6 weight percent or less (abstract and column 3). 
Claims 1-2, 5-6, 8-9, 11, 15, 17, 19, 21-23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2008/0008618). 
In regard to claim 1, Sato et al. (‘618) discloses nickel base alloys having compositions relative to that of the instant invention as set forth below [0015]. 
Element
Instant Claim
(weight percent)
Sato et al. (‘618)
(weight percent)
Overlap
Al
4.8 – 6.9 
1 – 7  
4.8 – 6.9
Co
0 – 17 
7.5 – 25  
7 – 17  
Cr
10.1 – 11.9
2 – 25  
10.1 – 11.9 
Mo
0.1 – 2.5 
0 – 6   
0.1 – 2.5   
Nb
0.6 – 3.7 
0 – 3
0 – 3
Ta
0 – 1.0 
1 – 12 
1.0  
Ti
0 – 3.0 
0.5 – 5 
0.5 – 3
W
2.9 – 10.9 
2 – 15  
2.9 – 10.9
C
0.02 – 0.35 
0 – 0.2 
0.02 – 0.20
B
0.001 – 0.2 
0 – 0.2
0.001 – 0.2 
Zr
0.001 – 0.5 
0.02
0.02
Si
0 – 0.5 
-
0
Y
0 – 0.1 
-
0
La
0 – 0.1 
-
0
Ce
0 – 0.1 
-
0
S
0 – 0.003 
-
0
Mn
0 – 0.25 
-
0
Cu
0 – 0.5 
-
0
Hf
0 – 0.5 
0 – 2
0 – 0.5 
V
0 – 0.5 
-
0
Fe
0 – 10.0 
0 – 0.5
0 – 0.5
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, cobalt, chromium, molybdenum, niobium, tantalum, titanium, tungsten, carbon, boron, zirconium, sulfur, yttrium, lanthanum, cerium, sulfur, manganese, copper, hafnium, vanadium and iron disclosed on Sato et al. (‘618) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, cobalt, chromium, molybdenum, niobium, tantalum, titanium, tungsten, carbon, boron, zirconium, sulfur, yttrium, lanthanum, cerium, sulfur, manganese, copper, hafnium, vanadium and iron from the amounts disclosed in Sato et al. (‘618) because Sato et al. (‘618) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “consisting of” in claim 1, Sato et al. (‘618) does not appear to require the presence of elements beyond those specified in claim 1 in [0015] and therefore reads on the claim. 
With respect to the recitation “11.6 ≤ WW + 2.9WMo “ in claim 1, the result of the formula when applied to Sato et al. (‘618) would be 2 to 32.4, which would encompass the instantly claimed range. MPEP 2144.05 I. 
With respect to the recitation “wherein the following equation is satisfied in which WNb, WTa, WTi and WAl are the weight percent of niobium, tantalum, titanium and aluminum in the alloy respectively
19 ≤ (WNb + WTa + WTi) + 3.2WAl ≤ 24.5” in claim 2,
the result of the formula when applied to Sato et al. (‘618) would be 5.2 to 42.4, which would encompass the range of the instant invention [0015]. 
With respect to the recitation “consisting, in weight percent, of 10.1 to 11.0% or less chromium” in claim 5, Sato et al. (‘618) discloses 2 to 25 weight percent chromium, which encompasses the range of 10.1 to 11.0% [0015].
	With respect to the recitation “consisting, in weight percent, of 0.3% to 2.5% molybdenum” in claim 6, Sato et al. (‘618) discloses 0 to 6 weight percent molybdenum, which encompasses the range of the instant invention [0015]. MPEP 2144.05 I. 
	With respect to the recitation “consisting, in weight percent, of 0.0% to 2.5% titanium” in claim 8, Sato et al. (‘618) discloses 0.5 to 5 weight percent titanium which encompasses the range of the instant invention [0015].
With respect to the recitation “consisting, in weight percent, of 0.0% to 15.0% cobalt” in claim 9, Sato et al. (‘618) discloses 7.5 to 25 weight percent cobalt, which encompasses the range of the instant invention [0015].
	With respect to the recitation “consisting, in weight percent, of 0.2% or less hafnium” in claim 11, Sato et al. (‘618) discloses 0 to 2 weight percent hafnium, which encompasses the range of the instant invention [0015]. 
With respect to the recitation “wherein the sum of elements cobalt, tungsten and molybdenum, in weight, is 26.6% or less” in claim 15, Sato et al. (‘618) discloses wherein the sum of these elements would be from 9.5 to 46 weight percent, which encompasses the range of the instant invention [0015]. 
	With respect to the recitation “consisting of, in weight percent, 0.0% to 8.0% iron” in claim 17, Sato et al. (‘618) discloses 0 to 0.5 weight percent iron, which is within the range of the instant invention [0015].
	In regard to claim 19, Sato et al. (‘618) discloses wherein the sum of these elements would be from 2 to 21 weight percent, which encompasses the range of the instant invention [0015] MPEP 2144.05 I. 
	In regard to claim 21, Sato et al. (‘618) discloses 1 to 7 weight percent aluminum, which encompasses the claimed range of 4.8% to 6.8% aluminum [0015]. MPEP 2144.05 I. 
With respect to the recitation “wherein the following equation is satisfied in which WNb, WTa and WTi are the weight percent of niobium, tantalum and titanium in the alloy respectively
WNb + WTa + WTi ≥ 2.6” in claim 22, 
Sato et al. (‘618) discloses wherein the sum of these elements would be 2 to 18 [0015], which overlaps the range of the instant invention. MPEP 2144.05 I. 
	In regard to claim 23, Sato et al. (‘618) discloses wherein the amount of niobium would be 0 to 3 weight percent, the amount of tantalum would be 1 to 12 weight percent, the amount of titanium would be 0.5 to 5 weight percent and the amount of aluminum would be 1 to 7 weight percent [0015]. Thus, the ratio of the sum of the elements niobium, tantalum and titanium to aluminum would be 0.214 to 18, which would overlap the range of greater than 0.45. MPEP 2144.05 I. 
	In regard to claim 25, Sato et al. (‘618) discloses 0 to 3 weight percent niobium, which encompasses the range of 0.6 to 3.0 weight percent niobium as claimed [0015]. 
	In regard to claim 27, Sato et al. (‘618) discloses 2 to 15 weight percent tungsten, which would overlap the claimed range of 10.6 weight percent or less [0015]. 

Response to Arguments
	Applicant’s arguments have been considered, but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759